—Judgment unanimously affirmed. Memorandum: Defendant pleaded guilty to manslaughter in the first degree and was sentenced as an adult in accordance with the plea agreement to an indeterminate term of incarceration of 5 to 15 years. County Court did not abuse its discretion in denying defendant youthful offender *1169treatment, and we decline to exercise our interest of justice jurisdiction to grant such treatment (see, People v Young, 224 AD2d 949; People v Gaziano [appeal No. 1], 219 AD2d 870, lv denied 87 NY2d 901). The agreed upon sentence is neither unduly harsh nor severe. (Appeal from Judgment of Oneida County Court, Ringrose, J. — Manslaughter, 1st Degree.) Present — Green, J. P., Wisner, Pigott, Jr., Callahan and Fallon, JJ.